Citation Nr: 0930559	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  08-10 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint (TMJ) dysfunction syndrome.  

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a left leg 
disability.

4.  Entitlement to service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from December 1980 to 
February 1986.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2007 rating decision in which the RO denied 
service connection for a dental condition (claimed as TMJ 
disorder), for a left knee disability, for a left leg 
disability, and for a left foot disability.  The Veteran 
filed a notice of disagreement (NOD) in September 2007, and 
the RO issued a statement of the case (SOC) in March 2008.  
The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in March 2008.

In June 2009, the Veteran testified at a hearing before the 
undersigned using video-conferencing technology; a transcript 
of that hearing is of record.  

The Board's decision on the matters of service connection for 
a left knee disability and for a left leg disability are set 
forth below.  The claims for service connection for TMJ 
dysfunction syndrome and for a left foot disability are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action, on her part, is required.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished. 

2.  No left knee disability was shown in service, arthritis 
of the left knee was not diagnosed until many years 
thereafter, and there is no competent evidence or opinion 
establishing a medical nexus between the later diagnosed 
arthritis (or any other left knee disability) and service.

3.  While the Veteran has complained of left leg pain, 
objective medical evidence establishes that she has no 
current, chronic left leg disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disability are not met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

2.  The criteria for service connection for a left leg 
disability are not met.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a January 2007 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The letter provided the Veteran 
with information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman, and specifically informed the Veteran to 
submit any evidence in her possession pertinent to the claims 
on appeal (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  The June 2007 RO rating 
decision reflects the RO's initial adjudication of the claims 
after issuance of the January 2007 letter.  Hence, the notice 
and timing requirements of the VCAA have been met.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs), VA treatment 
records dated through February 2008, various private medical 
records, and the report of the March 2007 VA examination.  
Also of record and considered in connection with the appeal 
are the transcript of the June 2009 Board hearing, and the 
various written statements provided by the Veteran and by her 
representative, on her behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. 
§ 3.310 (2008).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

A.  Left Knee Disability

During the June 2009 Board hearing, the Veteran testified 
that she injured her left knee during service when she 
collided with a loading dock.  She said she went to Walson 
Army Hospital, but it was during lunch time and there were no 
doctors available to see her.  She said she was told to come 
back later if her knee felt worse, but apparently she did not 
return.  She said the symptoms were initially mild, but 
became progressively worse over the years.  

The Veteran's STRs are unremarkable for any complaints, 
treatment or findings of a left knee disability.  There is no 
record of her visit to Walson Army Hospital and there are no 
records of any follow-up treatment or any complaints of knee 
pain.  The reports of VA examinations conducted in December 
1986, January 1989, February 1991, April 1993, and April 
1996, are all unremarkable for any complaint of knee 
problems.  

The first documented evidence of a left knee disability is a 
January 1997 letter from Dr. Krasnick, a private physician.  
In that letter, Dr. Krasnick stated that the Veteran reported 
having sustained an injury to the anterior aspect of the left 
knee during military service.  She said the symptoms were 
initially mild, but progressed over the years.  Over the past 
several months, she said the pain was constant and was 
exacerbated by going up and down stairs.  X-rays revealed 
early degenerative changes.  Dr. Krasnick diagnosed 
chondromalacia, mild arthritic changes, and a torn lateral 
meniscus.  The physician also believed the Veteran might have 
a popliteal cyst.  A January 1997 magnetic resonance 
imagining (MRI) revealed chondromalacia and some minimal 
irregularity related to the posterior portion of the lateral 
collateral ligament of uncertain significance.  In August 
1997, the Veteran underwent arthroscopic surgery of the left 
knee with joint debridement.

The Veteran also underwent arthroscopic surgery of the left 
knee in March 2004 at Lourdes Medical Center.  The pre-
operative diagnoses were degenerative arthritis and meniscal 
tears; the post-operative diagnoses were multiple intra-
articular loose bodies, torn lateral meniscus, and 
chondromalacia.

The report of the March 2007 VA examination reflects a 
diagnosis of post-traumatic osteoarthritis of the left knee, 
confirmed by X-ray.

The aforementioned evidence clearly reflects that-despite 
the Veteran's assertion that she injured her left knee in 
service-no left knee problems were shown in service or for 
many years thereafter.  Moreover, the first medical evidence 
of a diagnosed disability affecting the left knee-early 
degenerative changes-is reflected in a January 1997 letter, 
11 years after service.  Clearly, such time period is well 
beyond the presumptive period for establishing service 
connection for arthritis as a chronic disease.  See 38 C.F.R. 
§§ 3.307, 3.309.  The Board also points out that the passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992). 

While this medical evidence supports a finding of a current 
left knee disability, the claim must, nonetheless, be denied 
on the basis of medical nexus.  In sum, there is no medical 
evidence or opinion that there exists a medical relationship 
between the current left knee disability and the Veteran's 
military service, and neither the Veteran nor her 
representative has presented or identified any such medical 
evidence or opinion.  For these reasons, the claim for 
service connection must be denied.

B.  Left Leg Disability

During the June 2009 Board hearing, the Veteran's 
representative asserted that the left leg disability was 
secondary to the left knee disability.  The Veteran testified 
that she has pain in her leg that radiates from the knee.  
She said that she was also told that she would have problems 
with her left side secondary to service-connected thoracic 
outlet syndrome.  

The Veteran's STRs reflect that she was diagnosed with 
brachial plexopathy and underwent a rib resection in November 
1983.  In January 1984, she complained of left leg pain and 
was diagnosed with superficial thrombophlebitis.  The 
condition was treated with Coumadin.  An April 1984 record 
notes that she had no further symptoms since January and 
Coumadin therapy was discontinued.  There are no records of 
further follow-up treatment or recurrence of the 
thrombophlebitis.

The report of the March 2007 VA examination reflects that no 
left leg disability was found on objective examination.  
Other than the left knee and left foot disabilities, which 
are addressed in separate claims, there is no medical 
evidence of a left leg disability.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1131.  Thus, where, as here, competent and persuasive 
medical evidence establishes that the Veteran does not have a 
left leg disability, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this case, the claim for service connection for a left leg 
disability must be denied because the first essential 
criterion for a grant of service connection-competent 
evidence of the currently-claimed disability-has not been 
met.

Since the medical evidence does not show a current leg 
disability, the Board need not address entitlement to service 
connection on a secondary basis.  As mentioned, without a 
current disability, there can be no valid claim for service 
connection.

C.  Both Claims

In addition to the medical evidence, in evaluating each 
claim, the Board has also considered the assertions advanced 
by the Veteran and by her representative, on her behalf.  
However, these assertions, alone, provide no basis for 
allowance of the claims.  As indicated above, these claims 
turn on the medical matters of diagnosed disability or 
medical nexus-matters within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As laypersons not shown to possess the appropriate 
medical training and expertise, neither the Veteran nor her 
representative is competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, the lay assertions in this regard have no probative 
value.

For all the foregoing reasons, each claim for service 
connection must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  However, as competent, probative 
evidence does not support either claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for a left knee disability is denied.

Service connection for a left leg disability is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for service connection for TMJ 
dysfunction syndrome and for a left foot disability is 
warranted.

During the June 2009 Board hearing, the Veteran testified 
that she had to have several teeth extracted during military 
service, which aggravated her TMJ problem.  In addition, her 
representative asserted that the stress of the military could 
have also aggravated the condition.  

The Veteran's STRs reflect that she complained of TMJ pain in 
January 1983.  She said the pain seemed to intensify at night 
and seemed to have occurred following extraction of the upper 
teeth (#s 14, 15, 16) on her left side.  A February 1983 
record notes that she said she had bruxism as a child and had 
some TMJ pain following an automobile accident in January 
1980 with additional pain following multiple teeth extraction 
in November 1983.  A December 1984 consultation record 
reflects that the Veteran said she had a long-standing 
history of bruxism and clenching during stressful periods.  
After objective examination, the diagnosis was TMJ 
dysfunction syndrome.  Tylenol was recommended for pain along 
with moist heat on the affected side and occlusal splint 
therapy.  

In a December 1995 letter, Dr. Dennis, a private dentist, 
noted that the Veteran had a history of TMJ dysfunction.  He 
opined that the disability was a direct result of posterior 
verticality being compromised.  He said that the loss of 
molars contributed to this vertical collapse and thus the 
increased pressure on the TMJ.  He recommended fabricating 
upper and lower removable partial dentures to reestablish 
posterior verticality.    

The report of a May 1996 VA dental examination also reflects 
TMJ pain dysfunction syndrome.  The VA examiner stated that 
this disability was consistent with service-connected trauma.  

The report of a March 2007 VA dental examination reflects a 
diagnosis of TMJ pain dysfunction syndrome.  The VA examiner 
opined that "[i]t is as likely as not that the development 
of [TMJ dysfunction syndrome] is caused by bruxism and other 
parafunctional habits and it is somewhat likely that 
provision of a prosthetic posterior dentition may add control 
to her discomfort, if she presents for preparation of 
prostheses and will accept night guard or other prosthetic 
aids."  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002 & Supp. 2008).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

In this appeal, as no defects, infirmities, or TMJ 
dysfunction were noted at the time of the Veteran's 
examination, acceptance and enrollment in service, the Board 
finds that the presumption of soundness is for application.  
See 38 U.S.C.A. § 1111 (West 2002 & Supp. 2008).  See also 
Doran v. Brown, 6 Vet. App. 283, 286 (1994).  However, as 
noted above, there is testimonial evidence that the Veteran 
had bruxism that preexisted service, which might be related 
to the TMJ dysfunction syndrome.  

Therefore, under these circumstances, the Board finds that a 
VA examination and medical opinion is needed-based on full 
consideration of the Veteran's documented history and 
assertions-to resolve this claim for service connection.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).  Accordingly, the RO should arrange for the 
Veteran to undergo VA dental examination, by an appropriate 
physician, at a VA medical facility.  

With respect to the Veteran's left foot, her STRs show a 
diagnosis of mild pes planus during a periodic examination in 
April 1985.  There are no follow-up records of treatment for 
pes planus during military service.  The report of the March 
2007 VA examination reflects that the Veteran had flat feet 
with a history of bunionectomies.  Private medical records 
reflect that she underwent a revision of her bunionectomy in 
March 2004, and left foot/toe surgery in June 2005.

Given the in-service finding of pes planus, and post-service 
findings of pes planus with bunions and toe deformities of 
the left foot, the Veteran's assertions as to a relationship 
between the two, and the absence of any current medical 
opinion on the question of nexus, the Board finds that 
further examination and medical opinion is also needed to 
resolve this claim for service connection.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
McLendon, 20 Vet. App. at 81.  Hence, the RO should arrange 
for the Veteran to undergo a VA podiatry examination, by an 
appropriate physician, at a VA medical facility.  

The Veteran is hereby advised that failure to report for any 
scheduled examination, without good cause, may well result in 
denial of the claim (as the original claim for service 
connection will be considered on the basis of the evidence of 
record).  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.
 
Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the 
Philadelphia VA Medical Center (VAMC) dated through February 
2008.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain any 
records of treatment for TMJ dysfunction syndrome and the 
left foot/toes from the Philadelphia VAMC since February 
2008, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

Also, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the appellant should explain that 
she has a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claims 
remaining on appeal.  With respect to the TMJ dysfunction 
syndrome, the RO's readjudication of the claim should include 
specific consideration of 38 U.S.C.A. § 1111 and Wagner 
(cited to above).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Philadelphia VAMC all records of 
evaluation and/or treatment for the 
Veteran's TMJ dysfunction syndrome and 
left foot/toes.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and 
her representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to service 
connection for a TMJ dysfunction syndrome 
and for a left foot disability.  The RO 
should explain the type of evidence that 
is the Veteran's ultimate responsibility 
to submit.

The RO's letter should clearly explain to 
the Veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and her representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, the RO should arrange for the 
Veteran to undergo VA dental and podiatry 
examinations, by appropriate physicians, at 
a VA medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to each 
physician designated to examine the 
Veteran, and the report of the examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests (to include X-rays) 
and studies should be accomplished (with 
all results made available to the 
requesting physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

Each physician should set forth all 
examination findings, along with a complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

Podiatry Examination:  The physician should 
clearly identify all current disability/ies 
involving the Veteran's left foot and toes.  
Then, with respect to each such diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that such 
disability was incurred in service or is 
otherwise medically related to service.  

Dental Examination:  With respect to the 
Veteran's TMJ dysfunction syndrome, the 
physician should provide an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability) that the disability is the 
result of disease or injury incurred or 
aggravated during service.  In rendering 
the requested opinion, the examiner should 
specifically address whether the disability 
(a) clearly and unmistakably preexisted 
service; and, if so (b) was aggravated 
(i.e., permanently worsened) beyond the 
natural progression during or as a result 
of service; and, if not (c) is otherwise 
medically related to the Veteran's service.  
The examiner should consider and address 
the conclusions reached in Dr. Dennis' May 
1995 opinion, the VA examiner's May 1996 
opinion, and the March 2007 VA examiner's 
opinion.  

5.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to her 
by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for service 
connection in light of all pertinent 
evidence and legal authority.  With 
respect to the TMJ dysfunction syndrome, 
the RO's adjudication of the claim should 
include specific consideration of 38 
U.S.C.A. § 1111 and Wagner (cited to 
above).

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and her representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


